Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 6 January 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please Amend Claim 1 to recite ‘an alias’ in place of ‘a alias’ at line 12 of claim 1. 

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…in response to the data access demand missing in the virtual cache, determining if the virtual cache data access demand missed because of a difference in a context tag of the data access demand and a context tag of a corresponding entry in the virtual cache with the same virtual address as the data access demand… in response to the virtual access demand being a synonym of the corresponding entry in the virtual cache with the same virtual address but a different context tag, updating information in a tagged entry in an alias table referenced by the corresponding entry in the virtual cache.”
 


(Claim 15) “… in response to the data access demand missing in the virtual cache, determining if the virtual cache data access demand missed because of a difference in the context tag of the data access demand and the context tag of a corresponding entry in the virtual cache with the same virtual address as the data access demand…in response to the virtual access demand being a synonym of the corresponding entry in the virtual cache with the same virtual address but a different context tag, update information in a tagged entry in the alias table referenced by the corresponding entry in the virtual cache.”

[Claim 16-19 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

(Claim 20) “… in response to the data access demand missing in the virtual cache, determine if the virtual cache data access demand missed because of a difference in the context tag of the data access demand and the context tag of a corresponding entry in the virtual cache with the same virtual address as the data access demand…in response to the virtual access demand being a synonym of the corresponding entry in the virtual cache with the same virtual address but a different context tag, updating information in a tagged entry in the alias table referenced by the corresponding entry in the virtual cache.”


Applicants’ arguments filed 6 January 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137